         Case 1:20-cv-02658-JMF Document 13 Filed 08/10/20 Page 1 of 1

                                                               DLA Piper LLP (US)
                                                               1251 Avenue of the Americas
                                                               27th Floor
                                                               New York, New York 10020-1104
                                                               www.dlapiper.com

                                                               Jeffrey D. Rotenberg
                                                               Jeffrey.Rotenberg@dlapiper.com
                                                               T 212.335.4556
                                                               F 917.778.8556

August 10, 2020
VIA ECF

The Honorable Judge Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Intl FCStone Markets, LLC V. Agro Santino OOD, No. 1:20cv2658

Dear Judge Furman:

We represent the Plaintiff Intl FCStone Markets, LLC, in the above-referenced matter. We write
in response to Your Honor’s June 15, 2020, Order (Dkt. 11) and respectfully request in accordance
with Your Honor’s Individual Rules of Civil Practice Rule 1(E) an adjournment of the initial
pretrial conference, which is currently scheduled for August 27, 2020, at 3:15pm. Plaintiff has
previously requested one adjournment.

As explained in our letter of June 12, 2020 (Dkt. 10), the Defendant in this action, Agro Santino
OOD, is a Bulgarian company. We continue to await confirmation from the Bulgarian Ministry
of Justice of service of process on Agro Santino under the Convention of 15 November 1965 on
the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (the
“Hague Convention”). Bulgaria requires that service be effected under a strict procedure and the
highest level of formality under Article 5(a) of the Hague Convention whereby service can only
be effected through the Bulgarian Ministry of Justice.

Accordingly, Plaintiff respectfully suggests that the initial pretrial conference be adjourned 60
days to on or about October 26, 2020.

Respectfully submitted,
                                Application GRANTED. The initial conference currently scheduled for
/s/ Jeffrey D. Rotenberg        August 27, 2020 is RESCHEDULED to November 5, 2020 at 3:45
                                p.m. The Clerk of Court is directed to terminate ECF No. 12. SO
Jeffrey D. Rotenberg            ORDERED.


                                                                                       August 10, 2020
